McCay, Judge.
Taking the charges in this bill at their fullest value, they do not, in our judgment, make out a ease for equitable interference. The suit is in the name of J. A. Kendrick, and the presumption, until it is charged to the contrary, is that the debt is due to him. The debt or cause of action or claim which the complainant sets up is one which, according to his *529own statement, is not due from J. A. Kendrick, but either from A. D. Kendrick or from a firm composed of J. A. & A. D. Kendrick. Now, even if the answer did not expressly deny the partnership, it is well settled that a debt due by a partnership cannot be set-off against a debt due by a third person to one of the firm. There is no mutuality. The firm and its individual members are different conti’actors; each is, in the eye of the law, a separate person. ' Nor is the rule different in equity: equity follows the law. True, equity will sometimes, when special equities appear and facts are stated showing why the rules of law will do injxxstice, see to it that this rule shall bend and justice be done between all the parties. Prima faoie, this firm, if there be one, can pay its own debts and settle its own controversies, and J. A. Kexidrick is not to be prevented from collecting debts due him by controversies between a firm of which he is a member and those who owe him.
No wrong has, therefore, been done Mr. "West by the judgment. He sets up nothing which, if he had the judgment set aside, he could take advantage of. His plea was not a good one, even if it had been regularly and formally filed. Mr. Anderson’s absence did not hurt. Equity will not interfere to stop or set aside a judgment where no good can come of it. The injunction was properly refused.
Judgment affirmed.